Order filed January 27, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00412-CR
                                ____________

                  JAMIN KIDRON STOCKER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1585987


                                    ORDER

      Appellant is represented by appointed counsel, Winifred Akins Pastorini.
Appellant’s brief was originally due October 25, 2021. We have granted extensions
of time to file appellant’s brief until January 13, 2022. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. On January 12, 2022, appellant filed another motion to extend time
to file a brief until January 23, 2022. No brief was filed on that date. Accordingly,
the motion is dismissed as moot and we issue the following order.

      We order appellant to file a brief with the clerk of this court on or before
February 11, 2022. If counsel does not timely file appellant’s brief as ordered, the
court may issue an order abating the appeal and directing the trial court to conduct
a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM




Panel consists of Justices Jewell, Bourliot, and Poissant.